PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/072,670
Filing Date: 1 Aug 2018
Appellant(s): BÃHLER AG



__________________
Jay S. Franklin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/25/2022.

Every ground of rejection set forth in the Office action dated 11/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
35 U.S.C. 112(b)
Claims 21-23 are rejected as being indefinite.
35 U.S.C. 102
Claims 16, 18, 20, 24-25, 32-34, and 38 are rejected as being anticipated by Brown Jr. et al. (US 4,630,781).
35 U.S.C. 103
Claims 21-22 and 36 are rejected as being unpatentable over Brown in view of Garceau (US 2001/0015425).
Claims 26-28 and 30 are rejected as being unpatentable over Brown.

(2) Response to Argument
Claims 21-23 rejected under 35 U.S.C. 112(b)
Appellant’s comments pertaining to Claims 21-23 with respect to the rejection under 35 U.S.C. 112(b) are mute since the indefinite subject matter is currently in the pending claims.  It is further noted that Appellant has presented no arguments regarding the rejection of Claims 21-23 under 35 U.S.C. 112(b).
Claims 16, 18, 20, 24-25, 32-34, and 38 rejected under 35 U.S.C. 102(a)(1)
Regarding Appellant’s comments pertaining the examination history on Pg. 9 of the Appeal Brief, the Examiner responds that these comments are not applicable to the pending claims.
The concept of the present invention
Appellant states that “Claim 16 is related to a roller body carrying device that is not a part of the roller mill” and that “Claim 16 defines that the roller body carrying device is configured to be capable of being inserted underneath the roller body and braced against a frame of the roller mill.”  Appellant then argues that both interpretations were challenged by the examiner.
The Examiner disagrees that these statements (or interpretations) have been challenged or disputed, and further expresses agreement with both statements.  
Appellant further argues that the Examiner has held the view that the roller body carrying device of claim 16 could be an integral part of a roller mill, but has not referred to any specific feature of claim 16 as basis for his interpretation.
The Examiner responds that a specific feature of Claim 16 was not cited since Appellant’s arguments are drawn to an unclaimed feature.  The Examiner can not reference a feature that is not present, but can only reference the entirety of the claim to indicate the lack of existence of the argued feature.  As understood by the Examiner, Appellant’s arguments against Brown are based on Brown’s roller body carrying device being necessary for Browns roller mill to operate, whereas Appellant’s roller mill is capable of operating without the roller body carrying device.  However, this feature is not present in the pending claims.  Although the Examiner is required to interpret the claim limitations in light of the specification, importation of subject matter from the specification into the claim is impermissible.  This is also true for features shown in Appellant’s figures.  Thus, given that Appellant’s pending claims do not recite a roller body carrying device that is not integral with the roll mill, this feature of Appellant’s disclosed invention is not required when determining whether Brown discloses the claimed invention.
Appellant references Figure 5 of their disclosure and argues that there is not shown a roller body carrying device as an integral part of the roller mill.  Appellant then argues that, when comparing Figures 4-7 and in light of the entire Specification, a skilled person would have understood that the roller body carrying device is a separate component. 
The Examiner responds that, although the Examiner is required to interpret the claim limitations in light of the specification, importation of subject matter from the specification into the claim is impermissible.  This is also true for features shown in Appellant’s figures.  The pending claims do not claim that the roller body carrying device is a separate component from the roller mill.  Independent Claims 16 and 38 require that the roller body carrying device is “configured to be capable of being inserted underneath the roller body…”  The Examiner maintains that Brown’s roller body carrying device (4) is “configured to be capable of being inserted underneath the roller body (10) (Col. 2-3 and Fig. 1 and 4).
Appellant states that Claim 16 requires the roller body carrying device is capable of being inserted underneath the roller body and braced against a frame of the roller mill by guiding means which are removably arranged on the roller mill within a product space of the roller mill, then states, “in other words, said guiding means are not permanently attached to said roller mill.”  Appellant then concludes that if the guiding means are not present, then the roller body carrying device is not present.
The Examiner responds that the rejection of Claim 16 in view of Brown’s disclosure is based on the claim limitations, not on additional limitations imported from the Specification, or on “in other words” variations of the pending claim limitations presented in Appellant’s arguments.  With respect to the claimed “guiding means,” Claim 16 recites “the roller body carrying device is thereby configured to be capable of being inserted underneath the roller body and braced against a frame of the roller mill by guiding means which are removably arranged on the roller mill within a product space of the roller mill.”  The Examiner maintains that Brown’s movable support frame (4) is capable of and disclosed for moving while holding at least one roller body (10), and is, thus, accurately interpreted as disclosing claimed “roller body carrying device.”  Brown’s roller body carrying device is configured to and capable of being inserted underneath the roller body (as shown in Fig. 4) and braced against a frame (6) of the roller mill by guiding means (7), and that the guide means are removably arranged on the roller mill within a product space (guiding means (7) are removed from the product space as shown in Fig. 4 and 5 and annotated Fig. 4) of the roller mill.  Regarding the limitation “product space,” Appellant has not further defined the limitation within the claims, but has identified “product space” by reference character 55 (see Fig. 6) and has defined the limitation within the Specification as “the space of the roller mill in which the rolls are arranged and have a product passing through them (including a pull-in area and an exit area)” (Par. 0036).  It is further noted that reference character 55 points to a general region that has no boundaries, but that one of ordinary skill in the art would understand that the product space of the exit area would be limited by the floor, the rollers, and would slope away from the discharge point when a product is discharged from the mill.  Thus, a broadest reasonable interpretation of the limitation has been identified by the Examiner in annotated Figures 6 and 4 respectively of Appellant’s disclosure and Brown.  When interpreting the limitation “product space” as per Appellant’s disclosed description, Brown clearly discloses “the roller body carrying device is thereby configured to be capable of being inserted underneath the roller body and braced against a frame of the roller mill by guiding means which are removably arranged on the roller mill within a product space of the roller mill.”

    PNG
    media_image2.png
    956
    833
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    695
    1050
    media_image3.png
    Greyscale

As can be seen in Brown’s Fig. 5, guiding means 7 are outside of Brown’s “product space,” as identified in annotated Fig. 4 of Brown.  Thus, the Examiner maintains that Brown discloses claimed “the roller body carrying device is thereby configured to be capable of being inserted underneath the roller body and braced against a frame of the roller mill by guiding means which are removably arranged on the roller mill within a product space of the roller mill.”
Appellant argues that, “[w]ith respect to the feature that the roller body carrying device is configured to be capable of being inserted underneath the roller body and braced against a frame of the roller mill, applicant respectfully challenges the examiner’s position that this was merely a non-limiting indication of a purpose.”
The Examiner responds that the Office Action dated 11/29/2011 (hereinafter OA) makes no reference to any claim limitation or feature being “a non-limiting indication of a purpose.”  The feature referenced by Appellant in their argument has been interpreted as a functional feature and has been addressed in the OA and is disclosed by Brown.  As stated in the OA, Brown discloses “[t]o remove the movable crushing rolls from the crushing plant, the movable frame is moved away from the stationary frame and out from beneath the overhead feed structure” (Col. 1, Ln. 36-39) and “positioning of the movable support frame adjacent the stationary support frame such that the crushing apparatus is closed and the positioning of an arm means 150 in engagement with the crushing roll to be removed adjacent each of its ends” (and Col. 5, Ln. 35-42).  When considering these disclosures in light of Brown’s Figures 3-5, Brown clearly disclose that arms 152 are inserted underneath roller body 10, and that arms 152 are not permanently located below the roller body.
Appellant argues that “it is known that the product space of a conventional roller mill has a dimension within a certain range. There is no roller mill having a product space of e.g. a height of 1 m. It would not make any technical sense to provide such large product spaces in a roller mill.”
The Examiner responds that the pending claims and Appellant’s disclosure have no dimensional limitations or disclosure regarding roller carrying device, roller mill, rollers, or product space dimensions, nor has Appellant claimed or disclosed any proportional relation between the roller carrying device, roller mill, rollers, or product space.  Furthermore, Appellant has not provided any inferred dimensional convention pertaining to roll size and relational size.  The Examiner further notes that a roller mill product space height would vary greatly depending on the product being milled, amount of the product flow-through rate, roller size, and that the product space could be increased to well above one meter to accommodate transport means such as trucks and rail cars.

The reference of Brown
Appellant argues that Brown’s arm 152 is for receiving the roller stubs, not the roller body itself, and further argues that neither the plurality of reinforcing gussets 88 nor the flange 90 constitute the roller body of the roll 8.  Appellant further argues that “[i]t is common knowledge that a roller body is the main cylindrical body of a roller, not e.g. stubs attached to the roller body for supporting it in a roller mill. This is also derivable from the entire specification of the present application, for example p, 11, 1. 20-24, where the roller body and the roll stubs are clearly distinguished from each other.”
The Examiner responds that Appellant has not further limited claimed “roller body” in the pending claims and that interpretation of the limitation is not limited to Appellant’s more narrow interpretation of the limitation, as doing so would be an impermissible import of limitations from the Specification.  The Examiner maintains that the interpretation of claimed “roller body” has been given its plain meaning, as per MPEP 2111.01.
Furthermore, Brown discloses the “flanges of the hubs 76 and therefore the rolls of which the hubs and flanges are a part” (Col. 3, Pg. 59-60; emphasis added), and discloses that “lower support arms 152 of each arm means 150 are positioned beneath the hubs 76 and 78” (Col. 5, Pg. 53-55).  Thus, the Examiner maintains that Brown’s lower support arms 152 are configured to receive flanges 76 and 78, which Brown has disclosed as an integral part of the rolls.  Therefore, it is the Examiner’s interpretation that Brown discloses a receiving section that is configured to receive the roller body.
The Examiner further notes that the limitation “configured to receive the roller body” is a functional limitation, and that Brown’s lower support arm 152 is capable of receiving a roller body.
In a final note pertaining to this claimed aspect, the limitation “a receiving section configured to receive the roller body” does not claim that the roller body is seated on or comes in contact with the receiving section when the roller body is being moved.  The term “receive” is interpreted as “to get or take something” (Wordsmyth.net).  Thus, even if Appellant were successful in arguing that claimed roller body should be narrowly interpreted as “the main cylindrical body of a roller” such that the limitation is limited to encompass only Brown’s cylinder house 74, Brown would still disclose “a receiving section configured to receive the roller body” since Brown’s lower support arms 152 are configured to receive the entire structure of roll 10, which includes the main cylindrical body (or roller body).
Appellant argues that Brown does not disclose guiding means according to Claim 16, based on the reasoning that “‘product space’ is meant in the sense of the present invention the space of the roll mill in which the rolls are arranged and have a product passing through them (including a pull-in area and an exit area).”
The Examiner responds that, as previously stated, Appellant has not further defined claimed “product space.”  Thus, a broadest reasonable interpretation of the limitation within the confines of Brown’s disclosure would be any space where a product would exist.  Brown’s apparatus in Figure 4 has been disclosed as a crushing apparatus for crushing material to a smaller size (Col. 4, Ln. 38-46).  Based on the assumption that Brown’s apparatus would be used in a gravitational environment, one of ordinary skill in the art would clearly understand that material crushed to a smaller size (or product) would fall into a region below rolls 10 and 14.  As shown in Fig. 4, Brown’s guiding means 7 are within a region below rolls 10 and 14, and are thus within a “product space.”
The Appellant asserts Claims 21-22 and 36 are not obvious over Brown in view of Garceau
Appellant argues that, “compared to conventional devices such as the roller mill shown in Figs. 4 to 7 of the present application, Brown’s device requires a significant amount of reconstruction. The solution of Brown cannot be applied to any such conventional roller mill without substantial retrofitting.”
The Examiner responds that Appellant has not previously nor originally disclosed the roller mill in Fig. 4-7 as being a “conventional device,” nor does this impart any further limits into Claim 16.  Furthermore, Fig. 4 to 7 are not being examined and are only relied upon for understanding of Appellant’s claimed and disclosed invention.  The Examiner disagrees that Brown’s device would require reconstruction when considered with respect to the pending claims since no dimensions or proportional relations between structure have been claimed by Appellant nor disclosed by Brown.
Regarding Appellant’s arguments pertaining to the improvements and benefits of their invention over Brown, the Examiner responds that these arguments are drawn to Appellant’s invention and not the pending claims.  The Examiner further notes that “motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves” (MPEP 2144(II)).
Appellant’s arguments with respect to Claim 16 and Brown in view of Garceau are mute since this is not a rejection made in the OA.
Appellants argues that Garceau’s invention is “related to mechanical jacks used for raising heavy objects and, more specifically, to a screw-operated scissor jack having an expanded range of load lifting capabilities provided by use of urethane or similar material as a braking means.”  Appellant further argues that Garceau’s scissor jack “is not a roller body carrying device according to claim 16 of the present application” and “does not exhibit a receiving section configured to receive a roller body.”
The Examiner responds that Garceau was relied upon for teaching the threaded bushing of Brown could be mounted in a same leg of a substantially L-shaped main frame to raise the load at a faster rate, and for the teaching of the actuating means to be located vertically underneath the receiving section to eliminate additional material stress caused by a cantilevered receiving section.  The Examiner further notes that, like Brown’s arms 152, Garceau’s apparatus is a lifting device, and Garceau discloses it is “useful in lifting applications.”  Thus, the Examiner maintains that Gaceau is applicable art.
Appellant argues that there is no motivation to modify Brown with the teaching of Garceau, that Brown and Garceau are related to different subject matter in different art areas, and there is no reason why a skilled person would combine these documents.
The Examiner responds that motivation to modify Brown was derived from Garceau’s disclosure that the preferred embodiment provides “raising the object at a faster rate than conventional SAE screws” (Par. 0005).  The Examiner further notes that, although Brown is generally classified within the art of “Crushing or disintegrating by roller mills,” one of Brown’s disclosed and relied upon aspects is the lifting of rollers.  Similarly, Garceau is classified in the art of “Devices, e.g. jacks, adapted for uninterrupted lifting of loads.”  Thus, the Examiner maintains that Gaceau is applicable art.
Appellant asserts that claims 26-28 and 30 are not obvious over Brown
With respect to Claim 26, Appellant argues that Brown does not teach or suggest a roller body carrying device that is movable in a direction perpendicular to the roller axis.
The Examiner disagrees and responds that one of ordinary skill in the art, when viewing Figures 3-5 of Brown, would understand that Brown’s roller body carrying device 4 moves along guide rails (annotated Fig. 3) which are identified as being along an X-axis (annotated Fig. 3), and that roller axis is along the Y-axis (annotated Fig. 3), and that the X-axis and Y-axis are perpendicular.
With respect to Claim 27, Appellant argues there is no guiding means to enable a guiding of the roller body carrying device perpendicular to a plumb-line, as claimed.
The Examiner disagrees and responds that one of ordinary skill in the art, when viewing Figures 3-5 of Brown, would understand that the Z-axis is along a plumb-line, that guiding means 7 rolls along the guide rail in the X-axis, and that the X-axis and Z-axis are perpendicular (annotated Fig. 3).
With respect to Claim 28, Appellant argues that Brown does not teach or suggest guiding means arranged beneath at least one roller within a product space of the roller mill, and further argues that Brown does not teach or suggest a guiding means that comprise at least one guide rail.
The Examiner disagrees and notes that Brown’s Figure 4 clearly shows guide means 7 to be underneath roller 14.  The Examiner further argues that Brown clearly shows guiding means 7 positioned on a guide rail in Figures 1-5 (also newly identified in annotated in Figure 3 for clarity).

    PNG
    media_image4.png
    759
    1049
    media_image4.png
    Greyscale


With respect to claim 30, Appellant argues that Brown does not teach or suggest a method for a frontal removal of a roller body from a roller mill, the method comprising:
- introducing at least one roller body carrying device in accordance with claim 16; such that the roller body is in an operative connection with the roller body carrying device;
- releasing of the roller body by moving the two roll stubs away from each other, so that the roller body is resting on the at least one roller body carrying device; and
- moving the at least one roller body carrying device perpendicularly to the roll axis.

The Examiner disagrees and notes that Brown’s invention is entitled “Apparatus and method for removing crushing rolls from a crushing apparatus.”  The Examiner further notes that Brown discloses:
- introducing at least one roller body carrying device in accordance with claim 16 (when arms 152 are raised to support roller 10); such that the roller body is in an operative connection with the roller body carrying device (Col. 1-2, Ln. 65-68 and 1-2, respectively, and Fig. 4);
- releasing of the roller body by moving the two roll stubs away from each other (Appellant has disclosed this is well known in the art, Specification Par. 0049 and Fig. 8-9), so that the roller body is resting on the at least one roller body carrying device (Col. 1-2, Ln. 65-68 and 1-2, respectively, and Fig. 4); and
- moving the at least one roller body carrying device perpendicularly to the roll axis (Col. 6, Ln. 1-6, and Fig. 4-5).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RONALD P JARRETT/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        
Conferees:
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        
/ANNA M MOMPER/Supervisory Patent Examiner, Art Unit 3619                                                                                                                                                                                                                                                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.